DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14 of U.S. Patent No. 10,868,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations presented in this application have already been recited in USP10,868,107.

Regarding claim 1, claim 10 of USP10,868,107 recites the limitations of a method of making a semiconductor device, the method comprising:
etching a substrate to define a first trench and a second trench (defined as “first trench” and “second trench” in column 14, lines 48-53); 
depositing a first number M of capacitor layer pairs in the first trench, wherein each of the first number M of capacitor layer pairs comprises: a first dielectric layer, and a first conductive layer (column 14, lines 54-67 recites forming two capacitor pairs in the first and second trench while column 15, recites forming more capacitor pairs in the first trench); 
depositing a second number N of capacitor layer pairs in the second trench, wherein the second number N is different from the first number M (column 15, lines 5-8), and each of the second number N of capacitor layer pairs comprises: a second dielectric layer, and a second conductive layer (column 15, lines 5-7); and planarizing the first number M of capacitor layer pairs and the second number N of capacitor layer pairs to expose the substrate (column 15, lines 10-16).

Regarding claims 4 and 5, claim 10 of USP10,868,107 recites the limitations of depositing the second number N of capacitor layer pairs comprises depositing the second conductive layer having a same material as the first conductive layer and depositing the second number N of capacitor layer pairs comprises depositing the second dielectric layer having a same material as the first dielectric layer (since claim 10 recites depositing the dielectric material and conductive material in both trenches at the same time in column 14, lines 54-67, it would have been obvious to one of ordinary skill in the art that, at least these layer, would be done with the same dielectric material and the same conductive material in each trench).

Regarding claim 6, claim 10 of USP10,868,107 recites the limitations of depositing an inter-layer dielectric (ILD) layer over the substrate (column 15, line 21).

Regarding claim 20, claim 14 of USP10,868,107 recites the limitations of A semiconductor device, comprising:
a substrate having a top surface (column 16, line 2);
a first multilayer capacitor in the substrate, wherein the first multilayer capacitor has a maximum depth and a width (Note: this is an inherent feature of a capacitor that is in a substrate since the capacitor will have a depth and width), a top surface of the first multilayer capacitor is substantially planar with the top surface of the substrate, the first multilayer capacitor comprises N dielectric layers alternating with N conductive layers, where N is an integer, and the first multilayer capacitor has a first capacitance (column 16, lines 3-8); and
a second multilayer capacitor in the substrate, wherein the second multilayer capacitor has the maximum depth and the width (Note: this is an inherent feature of a capacitor that is in a substrate since the capacitor will have a depth and width), a top surface of the second multilayer capacitor is substantially planar with the top surface of the substrate, the second multilayer capacitor comprises M dielectric layers alternating with M conductive layers, wherein M is an integer, and the second multilayer capacitor has a second capacitance different from the first capacitance (column 16, lines 9-14);

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,866,868 in view of Park et al, US Patent Application Publication 2015/0028450. 

Regarding claims 2 and 3, USP10,868,107 fails to recite the limitations of etching the substrate comprises defining the first trench to have a greater maximum depth than a maximum depth of the second trench and etching the substrate comprises defining the first trench to have a width greater than a width of the second trench. 

However, Park teaches that in addition to the first and second capacitor trenches have the same width and depth (figures 1 and 2), the first and second capacitor trenches may have different depths and widths from each other, as shown in figures 3 and 4 and recited in abstract. Therefore, the combination of these references would then teach the limitations of “etching the substrate comprises defining the first trench to have a greater maximum depth than a maximum depth of the second trench and etching the substrate comprises defining the first trench to have a width greater than a width of the second trench”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of USP10,868,107 because it is generally known in the art that each trench capacitor in a substrate may be either the same size or contain different widths and/or depths based upon design choices specific to the device formed.

Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,866,868 in view of Chen et al,  US Patent Application Publication 2014/0374880. 

Regarding claim 7, while USP10,866,868 recites etching the ILD layer to define a first opening, wherein the first opening exposes a conductive layer of the first number M of capacitor layer pairs; and etching the ILD layer to define a second opening, wherein the second opening exposes a conductive layer of the second number N of capacitor layer pairs (claim 10, column 15, lines 22-27), USP10,866,868 fails to recite
the first opening is a plurality of first openings, wherein each of the first plurality of first openings exposes a different conductive layer of the first number M of capacitor layer pairs; and the second opening is a plurality of second openings, wherein each of the second plurality of openings exposes a different conductive layer of the second number N of capacitor layer pairs.



	However, Figure 3 of Chen teaches that in a trench capacitor, there may be more than one contact 308B-G in an ILD layer 116 that teaches each of the conductive layers 304A-E. Combining this teaching with each of the trench capacitors of USP10,866,868 would then meet the limitation of “ the first opening is a plurality of first openings, wherein each of the first plurality of first openings exposes a different conductive layer of the first number M of capacitor layer pairs; and the second opening is a plurality of second openings, wherein each of the second plurality of openings exposes a different conductive layer of the second number N of capacitor layer pairs”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of USP10,868,107 because it is generally known in the art that a trench capacitor may have more than one contact, with each capacitor conductive layer having its own contact to allow for the trench capacitor to be connected to a plurality of other electrical components.

Regarding claim 8, USP10,866,868 and Chen fails to teach etching the ILD comprises defining adjacent openings of the first plurality of openings to be farther apart than adjacent openings of the second plurality of openings.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 9, Chen teaches filling each of the first plurality of openings with a conductive material to form a first plurality of contacts; and filling each of the second plurality of openings with the conductive material to for a second plurality of contacts [0023].

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,866,868 and Chen in view of Chou et al, US Patent 9,159,723.

Regarding claims 10 and 11, USP10,866,868 and Chen fail to teach electrically connecting together each of the first plurality of contacts and electrically connecting together each of the second plurality of contacts.

However, figure 4 of Chou teaches that each of the contacts (which are in layer 330 connecting 328 or 324 to layers 350) that reaches each of the conductive layers of the trench capacitors may be connected to a metal layer, thereby electrically connecting together each of the first plurality of contacts. Therefore, combining this teaching with that of US10,866,868 and Chen meets the limitations “electrically connecting together each of the first plurality of contacts and electrically connecting together each of the second plurality of contacts”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chou with that of USP10,868,107 because it is generally known in art that the plurality of contacts of a trench capacitor may be electrically connected in order for the electrical device to be fully functional.

Regarding claims 12-14, Chen and Chou teaches etching the ILD layer to define a third opening exposing a portion of the substrate and filling the third opening with the conductive material to form a third contact (since Chen teaches more than 3 contacts. See [0023] and figure 3) and electrically connecting each of the second plurality of contacts with the third contact (Chou, figure 4).




Regarding claim 15, claim 14 of USP10,868,107 recites the limitations of a semiconductor device, comprising:
a substrate having a top surface (column 16, line 2);
a first multilayer capacitor in the substrate, wherein a top surface of the first multilayer capacitor is substantially planar with the top surface of the substrate, and the first multilayer capacitor comprises N dielectric layer alternating with N conductive layers, where N is a first integer (column 16, lines 3-8); and
a second multilayer capacitor in the substrate, wherein a top surface of the second multilayer capacitor is substantially planar with the top surface of the substrate, and the second multilayer capacitor comprises M dielectric layers alternating with M conductive layers, where M is a second integer (column 16, lines 9-14); and the second multilayer capacitor has a different capacitance from the first multilayer capacitor (Note: it would be obvious to one of ordinary skill in the art that capacitors that have different numbers of alternating dielectric/conductive layers will have different capacitance).

	USP10,868,107 fails to teach a first plurality of contacts, wherein each of the first plurality of contacts is electrically connected to a different conductive layer of the N conductive layers and a second plurality of contacts, wherein each of the second plurality of contacts is electrically connected to a different conductive layer of the M conductive layers, and 

However, Figure 3 of Chen teaches that in a trench capacitor, there may be more than one contact 308B-G in an ILD layer 116 that teaches each of the conductive layers 304A-E. Combining this teaching with each of the trench capacitors of USP10,866,868 would then meet the limitation of “ a first plurality of contacts, wherein each of the first plurality of contacts is electrically connected to a different conductive layer of the N conductive layers and a second plurality of contacts, wherein each of the second plurality of contacts is electrically connected to a different conductive layer of the M conductive layers, and”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of USP10,868,107 because it is generally known in the art that a trench capacitor may have more than one contact, with each capacitor conductive layer having its own contact to allow for the trench capacitor to be connected to a plurality of other electrical components.

Regarding claim 16, USP10,868,107 teaches M is different from N (column 16, lines 13-14).

Regarding claim 17, USP10,866,107 and Chen fails to teach a first distance between adjacent contacts of the first plurality of contacts is different from a second distance between adjacent contacts of the second plurality of contacts. 
However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,866,868 and Chen in view of Park et al, US Patent Application Publication 2015/0028450. 

Regarding claims 18 and 19, USP10,868,107 and Chen fail to recite a maximum depth of the first multilayer capacitor is substantially equal to a maximum depth of the second multilayer capacitor and a first width of the first multilayer capacitor is substantially equal to a second width of the second multilayer capacitor.

However, Park teaches that the width and depth of each trench capacitor may be different or the same.

However, Park teaches that first and second capacitor trenches have the same width and depth (figures 1 and 2) or the first and second capacitor trenches may have different depths and widths from each other, as shown in figures 3 and 4 and recited in abstract. Therefore, the combination of these references would then teach the limitations of “a maximum depth of the first multilayer capacitor is substantially equal to a maximum depth of the second multilayer capacitor and a first width of the first multilayer capacitor is substantially equal to a second width of the second multilayer capacitor”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of USP10,868,107 and Chen because it is generally known in the art that each trench capacitor in a substrate may be either the same size or contain different widths and/or depths based upon design choices specific to the device formed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopper et al, US Patent Application Publication 2012/0104548 in view of Park et al, US Patent Application Publication 2015/0028450 and Chen et al,  US Patent Application Publication 2014/0374880. 

Regarding claim 15, Hopper teaches a semiconductor device, comprising: a substrate 110 having a top surface; a first multilayer capacitor in the substrate, wherein a top surface of the first multilayer capacitor is substantially planar with the top surface of the substrate, and the first multilayer capacitor comprises N dielectric layer 114, 120, 152, 158 alternating with N conductive layers 116, 122, 154, 130 where N is a first integer;
a second multilayer capacitor in the substrate, wherein a top surface of the second multilayer capacitor is substantially planar with the top surface of the substrate, and the second multilayer capacitor comprises M dielectric layers 114, 120, 152, 158 alternating with M conductive layers 116, 122, 154, 130 where M is a second integer (wherein the first and second capacitors are the same and N=M in figure 1B).

Hopper fails to teach a first plurality of contacts, wherein each of the first plurality of contacts is electrically connected to a different conductive layer of the N conductive layers; a second plurality of contacts, wherein each of the second plurality of contacts is electrically connected to a different conductive layer of the M conductive layers, and the second multilayer capacitor has a different capacitance from the first multilayer capacitor, and the first and second multilayered capacitors are different.

However, Figures 3 and 4 of Park teaches that it generally known in the art that a semiconductor device may have more than one trench capacitor in the substrate, thereby meeting the limitation of “the first and second multilayered capacitors are different.” Further, Park teaches that the trench capacitors may have different depths and/or widths from each other, as recited in abstract, which would give each trench capacitor a different capacitance, thereby meeting the limitation of “the second multilayer capacitor has a different capacitance from the first multilayer capacitor”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Hopper because it is generally known in the art that a semiconductor device may have more than one trench capacitor in the substrate and each trench capacitor in a substrate may be either the same size or contain different widths and/or depths based upon design choices specific to the device formed.

Hopper and Park fail to teach a first plurality of contacts, wherein each of the first plurality of contacts is electrically connected to a different conductive layer of the N conductive layers and; a second plurality of contacts, wherein each of the second plurality of contacts is electrically connected to a different conductive layer of the M conductive layers.

However, Figure 3 of Chen teaches that in a trench capacitor, there may be more than one contact 308B-G in an ILD layer 116 that teaches each of the conductive layers 304A-E. Combining this teaching with each of the trench capacitors of USP10,866,868 would then meet the limitation of “a first plurality of contacts, wherein each of the first plurality of contacts is electrically connected to a different conductive layer of the N conductive layers and; a second plurality of contacts, wherein each of the second plurality of contacts is electrically connected to a different conductive layer of the M conductive layers”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Hopper and Park because it is generally known in the art that a trench capacitor may have more than one contact, with each capacitor conductive layer having its own contact to allow for the trench capacitor to be connected to a plurality of other electrical components.

Regarding claim 17, Hopper, Park and Chen fail to teach a first distance between adjacent contacts of the first plurality of contacts is different from a second distance between adjacent contacts of the second plurality of contacts. 

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 18 and 19, Park teaches a maximum depth of the first multilayer capacitor is substantially equal to a maximum depth of the second multilayer capacitor (abstract. Note: Park also teaches that the trench depth and/or widths may be the same. In order to meet the limitation of the trench capacitors having difference capacitance but having the same depth or width, it would be obvious from the teachings of Park to have the trench capacitors have the same depth but different widths or have different widths but the same depth). 

Claim(s 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopper et al, US Patent Application Publication 2012/0104548 in view of Park et al, US Patent Application Publication 2015/0028450.

Regarding claim 20, Hopper teaches a semiconductor device, comprising:
a substrate 110 having a top surface;
a first multilayer capacitor in the substrate, wherein the first multilayer capacitor has a maximum depth and a width, a top surface of the first multilayer capacitor is substantially planar with the top surface of the substrate, the first multilayer capacitor comprises N dielectric layers 114, 120, 152, 158  alternating with N conductive layers 116, 122, 154, 130 where N is an integer, and the first multilayer capacitor has a first capacitance; and
a second multilayer capacitor in the substrate, wherein the second multilayer capacitor has the maximum depth and the width, a top surface of the second multilayer capacitor is substantially planar with the top surface of the substrate, the second multilayer capacitor comprises M dielectric layers alternating with M conductive layers 116, 122, 154, 130 wherein M is an integer, (wherein the first and second capacitors are the same and N=M in figure 1B).

Hopper fails to teach the second multilayer capacitor has a second capacitance different from the first capacitance , and the first and second multilayered capacitors are different.

However, Figures 3 and 4 of Park teaches that it generally known in the art that a semiconductor device may have more than one trench capacitor in the substrate, thereby meeting the limitation of “the first and second multilayered capacitors are different.” Further, Park teaches that the trench capacitors may have different depths and/or widths from each other, as recited in abstract, which would give each trench capacitor a different capacitance, thereby meeting the limitation of “the second multilayer capacitor has a second capacitance different from the first capacitance”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Hopper because it is generally known in the art that a semiconductor device may have more than one trench capacitor in the substrate and each trench capacitor in a substrate may be either the same size or contain different widths and/or depths based upon design choices specific to the device formed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899